UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 98-2809



In Re: CHEROKEE CORPORATION OF LINDEN, VIR-
GINIA, INC.,

                                                                 Debtor.
_________________________


CHEROKEE     CORPORATION   OF   LINDEN,   VIRGINIA,
INC.,

                                                 Plaintiff - Appellant,

           versus


CAPITAL SKIING CORPORATION,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-98-1146-A, BK-96-15445-MVB)


Submitted:     August 31, 1999             Decided:   September 13, 1999


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert J. Jones, ROBERT J. JONES, P.C., Alexandria, Virginia, for
Appellant.   John T. Donelan, LAW OFFICES OF JOHN T. DONELAN,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Cherokee Corporation appeals from the district court’s order

affirming the bankruptcy court's order denying its counterclaims

asserted against Capital Skiing Corporation.     Our review of the

record discloses no reversible error.   Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2